Allowable Subject Matter
Claims 7-8, 10-11, 13-14, 16-19 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations stating:
“a thickness of the first gate insulating film between the second plane and the first gate electrode is thicker than a thickness of the second gate insulating film between the second plane and the second gate electrode, a thickness of the first gate insulating film between the first gate electrode and the third semiconductor region is thicker than a thickness of the second gate insulating film between the second gate electrode and the third semiconductor region, and the thickness of the first gate insulating film between the first gate electrode and the third semiconductor region is thicker than a thickness of the first gate insulating film between the first gate electrode and the fifth semiconductor region” as recited in claim 7,
“the third semiconductor region interposed between the second trench and the third trench is in contact with the first plane” recited in claim 8,
“the first distance is larger than a distance between the second plane and a maximum concentration position of second conductivity type impurities in the third semiconductor region” recited in claim 10,
“the fourth semiconductor region interposed between the first trench and the second trench is in contact with the second semiconductor region” recited in claim 11,
“a thickness in a normal direction of the first plane of the second insulating layer is thicker than a thickness in the normal direction of the first plane of the first insulating layer” recited in claim 13,

“a first conductive layer in the second trench, provided between the second gate electrode and the first electrode, separated from the second gate electrode, and electrically connected to the first electrode” recited in claim 18.

Naito (PG Pub. No. US 2018/0108738 A1) teaches a semiconductor device (figs. 6, 8 and 15 among others: 100) comprising a semiconductor layer (¶ 0098: 10) including a third semiconductor region (¶ 0103: n+ region 16), a first gate electrode (¶ 0108: 34) provided in a first trench (fig. 6: 34 provided in 30), a first gate insulating film (¶ 0108: 32), a second gate electrode (¶ 0106: 44) provided in a second trench (fig. 6: 44 provided in 40), a second gate insulating film (¶ 0106: 42), and a second electrode (¶ 0098: 58) provided on a second plane side of the semiconductor layer and electrically connected to the first semiconductor region (fig. 6: 58 provided on bottom surface of 10 and electrically connected to 22), a first gate voltage being applied to the first gate electrode (¶ 0107: 57 configured to be biased at a first voltage), and a second gate electrode pad provided on the first plane side of the semiconductor layer (¶ 0084 & figs. 1-2: gate metal layer 46 provided on upper surface of 10), second gate voltage being applied to the second gate electrode pad (¶ 0107: 45 configured to be biased at a second voltage).
Sumitomo et al. (PG Pub. No. US 2014/0209972 A1) teaches a semiconductor device (fig. 8) comprising a first gate electrode pad (¶ 0028: normal gate pad 9a), a first gate voltage being applied to the first gate electrode pad (¶ 0018: normal gate electrode configured to receive a first gate voltage), and a second gate electrode pad (¶ 0028: control gate pad 9b), second gate voltage being applied to the second gate electrode pad (¶ 0018: control gate electrode configured to receive a first gate voltage).

a third gate electrode provided in the third trench and electrically connected to the second gate electrode pad, and the third semiconductor region interposed between the second trench and the third trench is in contact with the first plane a recited in claim 8,
the first distance is larger than a distance between the second plane and a maximum concentration position of second conductivity type impurities in the third semiconductor region recited in claim 10,
the fourth semiconductor region interposed between the first trench and the second trench is in contact with the second semiconductor region recited in claim 11,
a thickness in a normal direction of the first plane of the second insulating layer is thicker than a thickness in the normal direction of the first plane of the first insulating layer recited in claim 13,
the thickness of the second gate insulating film between the second gate electrode and the fourth semiconductor region is thicker than a thickness of the second gate insulating film between the second gate electrode and the third semiconductor region recited in claim 16, or
a first conductive layer in the second trench, provided between the second gate electrode and the first electrode, separated from the second gate electrode, and electrically connected to the first electrode recited in claim 18.

Claims 14, 17, 19 and 22 depend on claims 7, 13, 16 and 18, and are allowed for implicitly including the allowable subject matter indicated above.

In light of these limitations in the claims (see Applicant’s figs. 2, 6, 8 and 13 and corresponding text), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894